Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1 – depicted in Figs. 1-5
Species 2 – depicted in Fig. 6-10
Applicant is required to further elect one of the following groups:
Subspecies A – depicted in Fig. 2A
Subspecies B – depicted in Fig. 2B
Applicant is required to further elect one of the following groups:
Group I – depicted in Fig. 3
Group II – depicted in Fig. 4
The species are independent or distinct because Species 1 illustrates a breast-supporting garment made of a solid material/fabric, and Species 2 illustrates a breast-supporting garment made of a chainmail structure.
The subspecies are independent or distinct because Subspecies A illustrates a breast sheath and bracing configured for a small breast, wherein the bracing extends along a relatively small portion of the breast sheath and ends below an apex of the breast sheath; and Subspecies B illustrates a breast sheath and bracing configured for a large breast, wherein the bracing extends along a majority of the breast sheath and ends above an apex of the breast sheath.
The groups are independent or distinct because Group I illustrates a breast-supporting garment comprising a side closure mechanism, and Group II illustrates a breast-supporting garment comprising a rear closure mechanism.
In addition, these species/subspecies/group are not obvious variants of each other based on the current record.
Currently, claims 1-2 appear to be generic.
There is a search and/or examination burden for the patentably distinct species/subspecies/group as set forth above because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and or/ 35 U.S.C. 112, first paragraph
Applicant is advised that the reply to this requirement to be complete must include i) an election of a species/subspecies/group to be examined even though the requirement may be traversed (37 CFR 1.143) and ii) identification of the claims encompassing the elected species/subspecies/group or grouping of patentably indistinct species/subspecies/groups, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species/subspecies/groups from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species/subspecies unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species/subspecies.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species/subspecies/groups which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement due to the complexity of a species/subspecies/group election being involved, with no clear association between the identified distinct species/subspecies/groups and pending claims. 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.